DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu, et al. (US Pre Grant Publication No. 2020/0304983 A1).

Regarding claims 25 and 28, Zhu discloses A method of wireless communication at a network, comprising and an apparatus for wireless communication at a network, comprising a memory and at least one processor coupled to the memory, wherein the memory and the at least one processor are configured to (paragraph 212 – processing/sending/receiving modules all implemented using software; paragraph 0032 -software runs on a processor and coupled memory)

a. store/storing a mapping of multiple data network name (DNN) identifiers mapped to a single DNN (Zhu discloses a USRP that associates a first application with a first network slice/NSSAI and the first data network identification information/DNN [paragraphs 0059-0062 – discussion of the second policy, note that the “second network slice association information” is the claimed first network slice/NSSAI] and a second application that associates the first network slice/NSSAI and the first data network identification information/DNN [paragraphs 0059-0061, in particular last sentence of paragraph 0060 – “the third rule is used to indicate an association between the second network slice identification information, the second application, and the first data network identification information”]. The application name/identifier is a data name network identifier, as it is associated with the first data network name/DNN via the mapping of the USRP in which it maps directly to the first data network name/DNN [paragraphs 0059-0061, see discussion, supra].)


b. establish one or more protocol data unit (PDU) sessions with a user equipment (UE) using the mapping (the UE uses the URSP to establish sessions for each application, including the first and second applications identified by the application identifier using the identified DNN and slices [paragraphs 0004, 0184].)

	Regarding claims 26 and 29, Zhu discloses establishing a first PDU session with the UE based on a first DNN identifier (ID), wherein the first PDU session is with a DNN using a first slice and establishing a second PDU session with the UE based on a second DNN identifier, wherein the second PDU session is with the DNN using a second slice. (Zhu discloses that a UE may initially connect to a home network/HPLMN and establish a first session with in which a first application/DNN ID uses a first slice and a DNN [paragraphs 0057-0058, S-NSSAI 1 is the first slice and DNN1 is the DNN] and may then connect to a VLPMN and may utilize a second slice/NSSCI2 and the same data network identification information, DNN1 [paragraphs 0060-0061; see also 0004, 0184 for connection establishment].) 
	Regarding claims 27 and 30, Zhu discloses establishing a first PDU session with the UE based on a first DNN identifier (ID), wherein the first PDU session is with a DNN using a first slice and establishing a second PDU session with the UE based on a second DNN identifier, wherein the second PDU session is with the DNN using a second slice. (Zhu further discloses that multiple applications/DNN IDs may be mapped to a single DNN [table 7, APP1 and APP2 are mapped to the same DNN1 and the same slice/S-NSSAI] in addition to another third application mapped to a separate S-NSSAI/slice and DNN 2 may be used [table 7; see also paragraphs 0080-0086]. Therefore, a first PDU session may be based on the first application/first DNN ID and may use the S-NSSAI slice 1/first slice and first DNN/DNN1 and a second PDU session for the third application/second DNN ID may use the S-NSSAI 2/second slice and second DNN/DNN [table 7; see also 0004, 0184 for connection establishment].)

 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 9-13 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, et al. (US Pre Grant Publication No. 2020/0304983 A1) in view of Krampatsis, et al. (US Pre Grant Publication No. 2021/0152615 A1). 

Regarding claims 1 and 13, Zhu discloses a method of wireless communication for wireless communication at a user equipment (UE), comprising and an apparatus for wireless communication at a user equipment (UE), comprising a memory; and at least one processor coupled to the memory, wherein the memory and the at least one processor are configured to (paragraph 212 – processing/sending/receiving modules all implemented using software; paragraph 0032 -software runs on a processor and coupled memory):

a. storing/store, by a modem, (paragraph 0032 and 0212 – system is software running on a processor and memory, including software for transmission and reception in 5G, which inherently includes modulation/demodulation [i.e. a modem]. Furthermore, as the USRP is stored in the processor and memory executing the program including a modem, it is stored by a modem) a UE route selection policy (URSP), the URSP associating each of a plurality of data network name (DNN) identifiers and a corresponding slice, (Zhu discloses a USRP that associates a first application with a first network slice/NSSAI and the first data network identification information/DNN [paragraphs 0059-0062 – discussion of the second policy, note that the “second network slice association information” is the claimed first network slice/NSSAI] and a second application that associates the first network slice/NSSAI and the first data network identification information/DNN [paragraphs 0059-0061, in particular last sentence of paragraph 0060 – “the third rule is used to indicate an association between the second network slice identification information, the second application, and the first data network identification information”]. The application name/identifier is a data name network identifier, as it is associated with the first data network name via the mapping of the USRP in which it maps directly to the first data network name [paragraphs 0059-0061, see discussion, supra].)

b. wherein a first DNN identifier (ID) is associated with a first DNN and a first slice and a second DNN ID is associated with the first DNN and the first slice (paragraphs 0059-0061 – see (a), supra)

c. establishing a first protocol data unit (PDU) session with the first DNN and the first slice in response to receiving a first indication to start a first network interface associated with the first DNN ID; and (The UE uses the URSP to establish sessions for each application, including the first and second applications identified by the application identifier using the identified DNN and slices [paragraphs 0004, 0184].)

d. establishing a second PDU session with the first DNN and the first slice in response to receiving a second indication to start a second network interface associated with the second DNN ID. (paragraphs 0004, 0184 – see (a), supra).

	Zhu fails to disclose a second slice. In the same field of endeavor, Karampatisis discloses a second slice. (Karampatisis discloses multiple applications that are mapped to specific PDU sessions based on an application identifier/media type/service type [paragraphs 0042-0043, 0071]. Each session may be associated with a different network slice/S-NSSAI [Fig. 2 and paragraphs 0076-0076].)
	Therefore, since the system of Karampatisis discloses different applications may use different network slices, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the different slices of Karampatisis with the system of Zhu by having the second application/DNN identifier use a second network slice, as taught by Karampatisis, while using the same DNN, as taught by Zhu. The motive to combine is to allow applications with differing requirements to use an appropriate network slice so that different applications may receive different treatment in the same DNN to allow tailoring of performance to application requirements. 
	Regarding claims 9 and 21, the first embodiment of Zhu as modified by Karampatisis fails to disclose wherein the first slice is an enhanced Mobile Broadband (eMBB) slice. In the same field of endeavor, another embodiment of Zhu discloses the first slice is an enhanced Mobile Broadband (eMBB) slice. (Zhu discloses that the utilized network slices may include eMBB slices [paragraphs 0101-0106].)
	Therefore, since the second embodiment of Zhu discloses the use of an eMBB slice, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement eMBB slices in the system of the first embodiment of Zhu as modified by Karampatisis by implementing the first slice as an eMBB slice. The motive to combine is to allow use of eMBB slices for applications in which that slice type if appropriate to improve the utilization of network resources.
	Regarding claims 10 and 22, the first embodiment of Zhu as modified by Karampatisis fails to disclose wherein the second slice is an Ultra-Reliable Low Latency Communications (URLLC) slice, a massive Internet of Things (MIoT) slice. In the same field of endeavor, another embodiment of Zhu discloses the second slice is an Ultra-Reliable Low Latency Communications (URLLC) slice, a massive Internet of Things (MIoT) slice (Zhu discloses that the utilized network slices may include eMBB slices [paragraphs 0101-0106] and MioT slices [paragraphs 0096, 0102-0103].)
	Therefore, since the second embodiment of Zhu discloses the use of an eMBB and MIoT slices, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement eMBB or MIoT slices in the system of the first embodiment of Zhu as modified by Karampatisis by implementing the second slice as an eMBB or MIoT slice. The motive to combine is to allow use of eMBB or MIoT slices for applications in which that slice type if appropriate to improve the utilization of network resources.
	Regarding claims 11 and 23, the first embodiment of Zhu as modified by Karampatisis fails to disclose the first slice is an Ultra-Reliable Low Latent Communications (URLLC) slice and the second slice is an enhanced Mobile Broadband (eMBB) slice. In the same field of endeavor, another embodiment of Zhu discloses the first slice is an Ultra-Reliable Low Latent Communications (URLLC) slice and the second slice is an enhanced Mobile Broadband (eMBB) slice (Zhu discloses that the utilized network slices may include URLLC [paragraphs 0109-0112] and eMBB slices [paragraphs 0101-0106].)
	Therefore, since the second embodiment of Zhu discloses the use of an URLLC and eMBB slices, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement URLLC and eMBB slices in the system of the first embodiment of Zhu as modified by Karampatisis by implementing the first slice as a URLLC slice and the second slice as an eMBB slice. The motive to combine is to allow use of a URLLC slice for the first slice when the first application requires reliable and rapid communication and to use eMBB for the second slice when the second application requires standard eMBB communications to allow tailoring of network use to the application’s requirements. 
	Regarding claims 12 and 24, the first embodiment of Zhu as modified by Karampatisis fails to disclose the first slice is a massive Internet of Things (MIoT) slice and the second slice is an enhanced Mobile Broadband (eMBB) slice. In the same field of endeavor, another embodiment of Zhu discloses the first slice is a massive Internet of Things (MIoT) slice and the second slice is an enhanced Mobile Broadband (eMBB) slice. (Zhu discloses that the utilized network slices may include MioT slices [paragraphs 0096, 0102-0103] and URLLC slices [paragraphs 0109-0112].)
	Therefore, since the second embodiment of Zhu discloses the use of an MIoT and eMBB slices, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement MIoT and eMBB slices in the system of the first embodiment of Zhu as modified by Karampatisis by implementing the first slice as a URLLC slice and the second slice as an eMBB slice. The motive to combine is to allow use of a MIoT slice for the first slice when the first application is an IoT applicaiton and to use eMBB for the second slice when the second application requires standard eMBB communications to allow tailoring of network use to the application’s requirements. 

Allowable Subject Matter

Claims 2-8 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 2 and 14, the prior art fails to teach, suggest or disclose the second indication is initiated by an application, the method further comprising: validating the application to use the second DNN ID before establishing the second PDU session with the first DNN and the second slice. The closest prior art of Buckley, et al. (US Pre Grant Publication No. 2019/0190775 A1) discloses that services (i.e. ICSI, which is similar to the claimed application ID in that the application is related to a particular level of service treatment) are authenticated as allowed or not allowed for a particular UE (paragraph 0212). However, this does not equate to validating a particular application to use a DNN ID/application identifier. Furthermore, no other art teaching this in the context of a system similar to that of Zhu as modified by Karampatisis could be located and generic art related to validating an application for operation was deemed to be too speculative to combine with the system of Zhu as modified by Karampatisis, as it would amount to hindsight reconstruction of the claimed invention. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
Regarding claims 3-5 and 15-18, the claims depend form claims 2 and 14 and are allowable for at least the reasons set forth with respect to those claims, supra.
Regarding claims 6 and 18, the prior art fails to teach, suggest or disclose sending, from an application to an operating system, a network request application programming interface (API) comprising the second DNN ID and service information. That is, although APIs and inter-layer communication are generally known in the art no art teaching an application sending a DNN ID along with service information to an operating system could be located and it was deemed that generic art concerning API information passing was too speculative to combine with the system of Zhu as modified by Karampatisis, as it would amount to hindsight reconstruction of the claimed invention. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
Regarding claims 7, 8, 19 and 20, the claims depend form claims 6 and 18 and are allowable for at least the reasons set forth with respect to those claims, supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

a. Hietalathi, et al. (US Pre Grant Publication No. 2020/0252285) – disclosing DNN aliases (paragraph 0235)

b. Lu, et al. (US Pre Grant Publication No. 2022/0217611) – mapping ASP IDs (i.e. DNN Identifiers in the claim mapping of claim 1) directly to DNNs (paragraph 0110)

c. Baek, et al. (US Pre Grant Publication No. 2022/0201593) – mapping human readable DNNs to actual DNN IDs (paragraphs 0039-0047)

d. Lu, et al (US Pre Grant Publication No. 2021/0084107) – direct correspondence between applications and DNAIs (paragraphs 0088-0090)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466